[Cite as State v. Fowler, 2021-Ohio-2854.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                COLUMBIANA COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                     ROGER D. FOWLER, II,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 CO 0002


                                  Criminal Appeal from the
                      Court of Common Pleas of Columbiana County, Ohio
                                   Case No. 2018 CR 186

                                         BEFORE:
                Cheryl L. Waite, Carol Ann Robb, David A. D’Apolito, Judges.


                                          JUDGMENT:
                       Affirmed in part. Reversed and Remanded in part.
                                        Sentence Vacated.


Atty. Vito Abruzzino, Columbiana County Prosecutor and Atty. Ryan P. Weikart, Assistant
Prosecuting Attorney, 105 South Market Street, Lisbon, Ohio 44432, for Plaintiff-Appellee
                                                                                          –2–


Atty. Timothy Young, Ohio Public Defender and Atty. Craig M. Jaquith, Assistant State
Public Defender, Office of the Ohio Public Defender, 250 E. Broad Street, Suite 1400,
Columbus, Ohio 43215, for Defendant-Appellant.

                                   Dated: August 11, 2021


WAITE, J.

       {¶1}   Appellant, Roger D. Fowler, II, appeals his conviction and sentence for

gross sexual imposition in the Columbiana County Court of Common Pleas. On appeal,

Appellant claims the trial court erred in several respects: in barring expert witness

testimony; in letting the state’s expert testify beyond the scope of his written report; and

in permitting police to testify regarding the truthfulness of the victim and credibility of the

accused. Appellant also argues cumulative error and that he improperly received a

mandatory sentence. For the following reasons, Appellant’s first, second, third and fourth

assignments of error are without merit and his conviction is affirmed. Appellant’s fifth

assignment of error regarding sentencing is sustained and the matter is remanded to the

trial court for resentencing.

                                Factual and Procedural History

       {¶2}   On February 18, 2017, Appellant and his wife attended a surprise birthday

party at the home of a former coworker. The coworker (T.W.) resided in Lisbon, Ohio

with his wife, 8-year-old daughter (A.W.); and two younger sons. At the party, Appellant

and his wife became extremely intoxicated and unable to drive home. T.W. offered to let

them spend the night on a sectional couch on the first floor of the house. Appellant’s wife

became ill and went to sleep on the couch while Appellant and T.W. continued to drink.

T.W. eventually went to bed and Appellant joined his wife on the couch. The Fowlers left

prior to the family waking the following morning.



Case No. 20 CO 0002
                                                                                       –3–


       {¶3}   T.W. testified at trial that approximately eleven months after the party, he

found A.W. looking at pornography on her tablet computer. He asked her why she was

viewing it and how she knew to access it. At first the child told him that a friend from

school had shown her. T.W. took the tablet and told A.W. he was going to check it and

intended to call her friend’s parents. The child then became extremely upset and told her

father that her friend played no part in her venture into viewing pornography, but that

something else had happened. She said that a man who was at her father’s birthday

party entered her room that night and fondled her between her legs. When her father

asked if she knew who the man was, A.W. told him it was the man who slept on the couch.

Her father showed her a picture of three men who were at the party. She pointed to

Appellant and said that he was the man who touched her. (11/7/19 Tr., p. 236.) T.W.

then contacted the Columbiana County Sheriff’s office and A.W. was taken to Akron

Children’s Hospital Advocacy Center, where she underwent a full diagnostic interview and

complete physical examination.

       {¶4}   Paula Beverly (“Beverly”), intake investigator with the Department of Job

and Children Services, conducted a home visit and safety assessment. She testified that

A.W.’s parents were concerned Appellant would return to their home. Beverly referred

the family to the Akron Children’s Hospital Advocacy Center and, after A.W.’s interview

and physical examination were completed, Beverly compiled the written reports and audio

CDs of the child’s assessments. She also collaborated with Detective Caleb Wycoff (“Det.

Wycoff”) of the Columbiana County Sheriff’s Department to conduct a background check

of Appellant. As part of her investigation, Beverly is required to review all interviews and

make a determination on the allegations. Beverly testified that she reviewed the interview




Case No. 20 CO 0002
                                                                                         –4–


of Appellant conducted by Det. Wycoff.         She testified that she had participated in

“thousands” of child sexual abuse investigations over a span of approximately 20 years.

(11/7/19 Tr., p. 332.) After reviewing the video interview of Appellant, she noted that he

seemed “very somber” during the course of the 40-minute interview. (11/7/19 Tr., p. 331.)

She stated that, “[i]n my experience when we advise the [accused] of a sexual assault

they usually get very excitable, very denial [sic], I didn’t do this, this is wrong, they stop

the interview. They ask for an attorney. And none of these things seem [sic] to occur – it

did not occur in this interview, which was surprising to me.” (11/7/19 Tr., p. 333.) Beverly

ultimately concluded, based on her review of the reports and interviews, that A.W.’s

allegations of sexual abuse were substantiated. (11/7/19 Tr., p. 336.)

       {¶5}   The next witness presented by the state was Megan Early (“Early”), a family

friend of the victim’s parents. Early testified that she was at the surprise birthday party

and witnessed Appellant and his wife drinking heavily throughout the evening. She

testified that they were slurring their words, and that both were carrying firearms and were

asked to give their firearms to the homeowners. (11/7/19 Tr., p. 372.) She testified that

she and her husband were the last to leave the party, with the exception of Appellant and

his wife, when it was determined that the Fowlers should spend the night on the couch.

(11/7/19 Tr., pp. 373-374.)

       {¶6}   Det. Wycoff, Detective Sergeant with the Columbiana County Sheriff’s

Office, was the next witness to testify for the state. He testified that after reviewing the

investigation by Children Services, he contacted Appellant by telephone and told him he

was a suspect in a criminal investigation. Det. Wycoff requested an in-person interview

at the police station. Immediately after setting up the interview, Det. Wycoff testified that




Case No. 20 CO 0002
                                                                                      –5–


he received a call from A.W.’s father, who told him that Appellant had called and sent text

messages to A.W.’s father asking about the investigation. Appellant was interviewed at

the Columbiana Sheriff’s office on February 20, 2018 by Det. Wycoff and Detective

Sergeant Steve Walker (“Det. Walker”). Appellant’s attorney was also present. A video

recording of the interview was offered into evidence and was played for the jury at trial.

After the video was played, Det. Wycoff testified regarding Appellant’s demeanor during

the interview:


       Nervous. His voice constantly cracking. His eyes were watering. Kind of

       hunched over most of the time. Always fidgeting with hands, fingers, and

       hands and avoiding eye contact -- was looking down and stuff like that.


(11/7/19 Tr., p. 401.)

       {¶7}      Det. Wycoff testified that when Appellant was confronted with A.W.’s

allegation he had a “lack of reaction” and “[d]id not seem surprised by the allegations.”

(11/7/19 Tr., p. 401.) Appellant did not act indignant or make any vehement denials.

During the interview, Appellant was asked if his DNA or fingerprints could be found in

A.W.’s room. He admitted he had been in A.W.’s room, telling Det. Wycoff he had been

given a tour on the night of the party of the recently completed home. Appellant also said

that during the party he may have blacked out. Although Det. Wycoff did not inform

Appellant of the specific incident that gave rise to his questioning, Appellant stated that

after the interview was scheduled he asked his wife if anything had happened at the

birthday party.




Case No. 20 CO 0002
                                                                                          –6–


       {¶8}   On cross-examination Det. Wycoff testified that he did not interview A.W.

but had reviewed her interview from Akron Children’s Hospital. Importantly, defense

counsel also questioned Det. Wycoff about the portion of the interview between Det.

Wycoff and Appellant where Det. Wycoff told Appellant that a 7-year-old would not make

up a story like this, to which Det. Wycoff admitted, “[y]es, it was an error on my part.”

(11/7/19 Tr., p. 422.)

       {¶9}   Courtney Wilson (“Wilson”) a social worker who interviewed A.W., testified

that A.W. described details of the incident, including experiential and sensory details.

Wilson testified that this level of detail strongly supported A.W.’s allegations and strongly

inferred that the child had not been coached. (11/7/19 Tr., pp. 492-496.) A video

recording of Wilson’s interview with A.W. was played for the jury. During the interview,

A.W. described how Appellant had touched her and that it stung. According to Wilson’s

testimony, because A.W. was able to describe how the incident felt physically, and was

able to both provide a narrative and answer follow up questions, this demonstrated to

Wilson that she had not been coached. (11/7/19 Tr., pp. 492-493.)

       {¶10} A.W., who was ten years of age at the time of trial, also testified. On the

night of the incident she said she woke up when a man entered her room. (11/7/19 Tr.,

p. 550.) She could not see his face at the time, but remembered that he had a beard.

(11/7/19 Tr., p. 552.) She testified that she was wearing a nightgown, and the man took

off her underwear, licked his finger, and put it on her “private.” (11/7/19 Tr., pp. 549, 553.)

She testified that it hurt when he touched her. (11/7/19 Tr., p. 554.) Before the man left

he told her he loved her and not to tell anyone. (11/7/19 Tr., p. 555.) After the man left,

A.W. became concerned about her younger brothers, so she went to their room to check




Case No. 20 CO 0002
                                                                                        –7–


on them. After checking on her brothers she peered over the railing and saw the man

who had been in her room lying down on the couch. (11/7/19 Tr., pp. 555-556.)

       {¶11} On cross-examination A.W. testified that her father had been upset when

he discovered her watching pornography. She said she had originally told her father that

a school friend had introduced her to pornography, “I was trying -- when the guy told me

not to tell anyone - -.” (11/7/19 Tr., p. 566.) “But [the friend] didn’t tell me about the

videos.” (11/7/19 Tr., p. 566.) On redirect, A.W. testified that she was watching the videos

to try and figure out what had happened to her the night of the birthday party. (11/7/19

Tr., p. 575.)

       {¶12} The last witness called by the state was Dr. Paul McPherson, Medical

Director of the three child abuse clinics operated by Akron Children’s Hospital. He

testified as an expert witness. The physician who examined A.W., Dr. Sharma, was no

longer practicing at Akron Children’s Hospital and had relocated to California, but Dr.

McPherson testified that in his role as medical director, he has access to all patient

records. Dr. McPherson reviewed A.W.’s file and prepared a written report that was

submitted to defense counsel prior to trial. He testified that it was not unusual that A.W.

disclosed the abuse to her father ten months after it occurred, as it is common for a child

to delay disclosing sexual abuse. (11/7/19 Tr., p. 589.) Dr. McPherson stated that

because children are trusting of adults and do not fully understand issues surrounding

sexuality, they are likely to delay such disclosure. (11/7/19 Tr., p. 590.) He testified that

the 10-month delay in A.W.’s disclosure was age-appropriate for an 8-year-old. (11/7/19

Tr., p. 591.) Dr. McPherson stated that it was not atypical in abuse cases to find no

physical injury, as 90 percent of cases do not reveal any physical findings. (11/7/19 Tr.,




Case No. 20 CO 0002
                                                                                        –8–


p. 595.) He also concluded that the type of abuse described by A.W. would not have

resulted in findings of physical injury ten months later.      (11/7/19 Tr., p. 597.)    Dr.

McPherson was also asked about A.W. viewing pornography and whether it was

“surprising behavior for a child sexual assault victim.” Defense counsel objected, noting

that Dr. McPherson’s written report contained no findings or conclusions regarding A.W.

viewing pornography as a result of sexual abuse, making his testimony on the issue at

trial inadmissible. The trial court overruled the objection, concluding that Dr. McPherson

was offering his opinion based both on his general knowledge and of A.W., specifically.

(11/7/19 Tr., p. 600.)

       {¶13} In Dr. McPherson’s direct testimony he stated that A.W.’s testimony

regarding the night of the incident contained detailed information that would not be typical

for the life experience of an 8-year-old. He also testified, over defense objection, that the

description of the incident by A.W. “would be very difficult to glean from watching

pornography[.]” (11/7/19 Tr., p. 603.) Finally, Dr. McPherson testified that he agreed with

the examining physician and opined that with a reasonable degree of medical certainty

A.W.’s evaluation was consistent with child sexual abuse. (11/7/19 Tr., p. 604.)

       {¶14} On cross-examination, defense counsel inquired:


       Q. Doctor, because you didn’t interview the child or the family, you don’t

       know how much video pornography the child watched; do you?


       A. No, I do not know how much.




Case No. 20 CO 0002
                                                                                       –9–


       Q. And you don’t know the timeframe that she watched internet video

       pornography either before the alleged incident or after the alleged incident;

       correct?


       A. That wasn’t recorded in the medical record.


       Q. Okay.


       A. Other than it did happen after the incident.


       Q. But you don’t know when it happened?


       A. Well, it happened after the incident. Did it happen before? I don’t know.

       That wasn’t recorded in the medical record.


(11/7/19 Tr., p. 622.)

       {¶15} Appellant testified on his own behalf. Appellant said that he had been at

the house once before while it was under construction but this was the first time he had

been there since completion. A.W.’s father had shown him several areas of the house

when he arrived, including the basement, where he tried to do a bench press. (11/7/19

Tr., p. 662.) Appellant and his wife arrived at the party at approximately 7:30 p.m. and

they went to sleep on the couch around 12:30 a.m. He testified that most of the adults

were drinking, including himself, his wife, and T.W. His wife had vomited earlier in the

evening, which he said could have been attributed to something she ate. He testified that

he had no contact with A.W. that night. He and his wife slept on the L-shaped sectional

couch with their heads meeting in the corner. (11/7/19 Tr., p. 666.) They woke up early,




Case No. 20 CO 0002
                                                                                     – 10 –


at approximately 6:00 a.m., and collected their shoes, coats and firearms, leaving the

house before anyone else was awake. He testified that he only knew three people in

Columbiana County and all three were individuals he previously worked with, including

T.W. When Det. Wycoff contacted him to request an interview because he was a suspect

in a Columbiana County criminal case, he thought one of his three acquaintances from

Columbiana County was playing a prank on him. (11/7/19 Tr., p. 674.) Det. Wycoff did

not provide any details of the crime during the phone call.       After he agreed to be

interviewed, he contacted all three acquaintances to see if they knew anything, still

thinking someone was playing a joke. (11/7/19 Tr., p. 676.) He spoke to the two other

acquaintances first, who denied involvement. T.W. did not answer his phone and did not

return his calls.

       {¶16} Appellant decided to hire a lawyer to be present during the police interview.

Appellant heard A.W.’s allegation for the first time during the interview and said he “was

in complete shock.” (11/7/19 Tr., p. 679.) He was concerned that he and his wife were

no longer going to be able to be foster parents because of the allegation. (11/7/19 Tr., p.

681.) On cross-examination Appellant testified that he had a drinking problem and tended

to binge drink. (11/7/19 Tr., p. 690.) He had to ask his wife if anything happened at the

party that he was not aware of because of his level of intoxication.

       {¶17} On May 17, 2018, the Columbiana County Grand Jury issued a secret

indictment alleging one count of gross sexual imposition involving a child less than 13

years of age, in violation of R.C. 2907.05(A)(4). A superseding indictment on the same

charge was issued on September 24, 2019. Appellant pleaded not guilty and the matter

proceeded to a jury trial in November of 2019. At the conclusion of the four-day trial the




Case No. 20 CO 0002
                                                                                       – 11 –


jury returned a guilty verdict. On February 3, 2020, the trial court sentenced Appellant to

a 42-month prison term, imposed as a mandatory sentence. Appellant was also classified

as a Tier II sex offender.

       {¶18} Appellant filed this timely appeal.

                             ASSIGNMENT OF ERROR NO. 1


       The trial court erred when it wholly barred an expert witness for Mr. Fowler

       from testifying on his behalf. Fifth and Fourteenth Amendments, United

       States Constitution and Article I, Sections 10 and 16, Ohio Constitution.

       (Judgment Entry, Nov. 1, 2019; Tr. Vol. 4, pp. 742-743.)


       {¶19} In Appellant’s first assignment he challenges the trial court’s exclusion of

his expert witness testimony. Appellant frames his argument as a constitutional challenge

to his ability to present an adequate defense, allowing us to affirm only if we find the error

harmless beyond a reasonable doubt. However, this matter involves a question regarding

evidence, and we review the trial court’s evidentiary rulings for an abuse of discretion.

State v. Beshara, 7th Dist. Mahoning No. 07 MA 37, 2009-Ohio-6529, ¶ 55. An abuse of

discretion connotes more than an error of judgment; it implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. Yashphalt Seal Coating, LLC v. Giura, 7th

Dist. Mahoning No. 18 MA 0107, 2019-Ohio-4231, ¶ 14, citing Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶20} Pursuant to Evid.R. 702:


       A witness may testify as an expert if all of the following apply:




Case No. 20 CO 0002
                                                                                          – 12 –


      (A) The witness' testimony either relates to matters beyond the knowledge

      or experience possessed by lay persons or dispels a misconception

      common among lay persons;


      (B) The witness is qualified as an expert by specialized knowledge, skill,

      experience, training, or education regarding the subject matter of the

      testimony;


      (C) The witness' testimony is based on reliable scientific, technical, or other

      specialized information. To the extent that the testimony reports the result

      of a procedure, test, or experiment, the testimony is reliable only if all of the

      following apply:


      (1) The theory upon which the procedure, test, or experiment is based is

      objectively verifiable or is validly derived from widely accepted knowledge,

      facts, or principles;


      (2) The design of the procedure, test, or experiment reliably implements

      the theory;


      (3) The particular procedure, test, or experiment was conducted in a way

      that will yield an accurate result.


      {¶21} In State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d 1220 (1989) the Ohio

Supreme Court held that, “[a]n expert may not testify as to the expert’s opinion of the

veracity of the statements of a child declarant.” Id., at syllabus. On the other hand, in




Case No. 20 CO 0002
                                                                                          – 13 –


State v. Stowers, 81 Ohio St.3d 260, 690 N.E.2d 881 (1998), the Supreme Court held

that an expert witness’s testimony that the behavior of an alleged child victim of sexual

abuse is consistent with behavior generally observed in sexually abused children is

admissible under the Ohio Rules of Evidence.            “Boston’s syllabus excludes expert

testimony offering an opinion as to the truth of a child’s statements (e.g., the child does

or does not appear to be fantasizing or to have been programmed, or is or is not truthful

in accusing a particular person),” but “does not proscribe testimony which is additional

support for the truth of the facts testified to by the child, or which assists the fact finder in

assessing the child’s veracity.” (Emphasis sic.) Stowers at 262-263.

       {¶22} In Boston, the Court held:


       [A] witness qualified as an expert by knowledge, skill, experience, training

       or education may have her testimony presented in the form of an opinion or

       otherwise and it need not be just scientific or technical knowledge. The rule

       includes more. The phrase “other specialized knowledge” is found in the

       rule and, accordingly, if a person has information which has been acquired

       by experience, training or education which would assist the trier of fact in

       understanding the evidence or a fact in issue and the information is beyond

       common experience, such person may testify.


Id. at 118-119.

       {¶23} Therefore, where an expert has gained specialized knowledge through

training and professional experience the average person lacks about behavioral

characteristics of child abuse victims, his or her expert testimony is properly admitted. Id.




Case No. 20 CO 0002
                                                                                       – 14 –


However, where the expert’s testimony usurps the role of the jury and directly expresses

an opinion about the child victim’s truthfulness, it must be excluded. Id., at syllabus.

       {¶24} The state’s motion in limine sought to exclude the testimony and report of

Deborah Koricke, Ph.D. The state raised several issues: (1) Koricke’s report improperly

proffered an opinion that Appellant did not commit the offense; (2) Koricke’s report

contained personal opinions regarding the veracity of the child victim; and (3) Koricke’s

report was couched as a psychological evaluation of the defendant, which is inadmissible

when the defendant is not claiming a mental defect or raising a defense of not guilty by

reason of insanity.

       {¶25} Appellant’s response points out that Koricke is a qualified clinical

psychologist. Further, as the only evidence against Appellant was the child’s allegation,

Koricke’s report focuses on the fact that the child’s statements made to her father and

during her examination may not have been properly investigated by law enforcement and

medical professionals.

       {¶26} In its judgment entry the trial court granted the state’s motion in limine,

concluding:


       In the first 5 pages, the report of Ms. Koricke recounts significant personal

       and other information regarding the Defendant, including the results of a

       mental status and psychological examination.        The Defendant has not

       demonstrated how any such testimony or opinion is relevant to the issues

       in this case.


       ***




Case No. 20 CO 0002
                                                                                         – 15 –


      The report of Ms. Koricke does contains [sic] a number of conclusions

      regarding her beliefs about this case. But the report does not directly

      conclude that the investigation in this case was inadequate. Instead, the

      report states it will “explore how these difficulties can be related to this

      case.” More troubling is that Ms. Koricke has not expressed any of her

      beliefs or conclusions based on any degree of probability. Instead, she

      uses words like “quite possible and likely” and “may have and could have

      made false allegation.” [sic] Any such opinion or testimony is not competent

      as a matter of law.


      Typically, a medical expert’s opinion testimony is only competent if it is held

      to a reasonable degree of medical certainty or probability. Admittedly, there

      is no requirement that an expert utter any magic words in terms of certainty

      or probability. But, the expert’s testimony, when considered in its entirety,

      must be equivalent to an expression of probability.


      The report also includes significant commentary regarding the veracity of

      the alleged child-victim. As an example, Ms. Koricke states, “There was

      definitively motive in creating the scenario of the alleged sexual abuse by

      this child.” She also writes, “As a result, an abhorrent criminal charge of

      sexually abusing a minor was placed onto a man without any evidence but

      the statements of a young girl with motive to create the scenario.”


      Any such statement or testimony is also improper. Determining the weight

      of the evidence and/or credibility of a witness are duties of the trier of fact.



Case No. 20 CO 0002
                                                                                         – 16 –


(11/1/19 J.E., pp. 2-3.)

       {¶27} Citing to State v. Lang, 129 Ohio St.3d 512,954 N.E.2d 596, 2011-Ohio-

4215, Appellant argues that the trial court’s exclusion of Koricke’s testimony goes against

Ohio Supreme Court precedent. In Lang the Court concluded that an expert witness in a

criminal case can testify in terms of possibility rather than reasonable scientific certainty

or probability.   Id.   However, the treatment of such testimony is analyzed under a

sufficiency and weight argument, meaning that it is considered along with all of the other

evidence in the matter. Id. at ¶ 77-78. “While several decisions from this court indicate

that speculative opinions by medical experts are inadmissible since they are based on

possibilities and not probabilities, * * * the better practice, especially in criminal cases, is

to let experts testify in terms of possibility.” State v. D’Ambrosio, 67 Ohio St.3d 185, 191,

616 N.E.2d 909 (1993).

       {¶28} A review of this record reveals that the holding in Lang is inapplicable in this

case. Here, the statements posited by Koricke in her report were not the result of

specialized knowledge gained through training or experience.             Boston at 118-119.

Instead, Koricke directly challenged the veracity of the child-victim statements based on

personal opinion, particularly with regard to her assumption that the child had a motive to

be dishonest to avoid punishment for viewing pornography. Such broad statements

regarding the credibility of the child-victim directly contradict the holdings of Boston and

its progeny. Lang does permit the application of properly admitted scientific evidence to

the facts of a case, but without any technical basis or relation to the expert’s purported

area of specialty, such statements do not qualify as expert opinion under Evid.R. 702.

Moreover, as the state notes, Koricke’s opinion that law enforcement failed to investigate




Case No. 20 CO 0002
                                                                                        – 17 –


other theories or other suspects goes beyond her purported area of expertise as a

psychologist and runs afoul of permissible expert testimony pursuant to Evid.R. 702.

       {¶29} Appellant argues that even though portions of Koricke’s report may have

“touched on matters of witness credibility,” the trial court should have redacted those

portions rather than exclude her testimony entirely. (Appellant’s Brf., p. 7.) However,

where a purported expert’s report contains multiple conclusions which improperly call into

question the veracity of a child-victim in a sexual abuse case, sets forth unsupported

assertions of the defendant’s innocence, and concludes that law enforcement

investigation was flawed (all of which is beyond the scope of her purported expertise) the

trial court does not abuse its discretion in excluding the witness testimony.

       {¶30} Appellant’s first assignment of error is without merit and is overruled.

                            ASSIGNMENT OF ERROR NO. 2


       The trial court erred when it allowed an expert witness for the State to

       testify, over objection, to matters beyond the scope of the expert’s written

       report. Crim.R. 16. (Defendant’s Ex. C; Tr. Vol. 3, pp. 597-604.)


       {¶31} Appellant contends Dr. McPherson testified beyond the scope of the written

report submitted pursuant to Crim.R. 16(K) and thus, that he is entitled to a new trial.

       {¶32} Crim.R.16 governs discovery matters in criminal cases. Effective July 1,

2010, Crim.R. 16 underwent comprehensive modifications in order to strengthen

protections of the constitutional due process rights of defendants at trial and promote

more open discovery. State v. Boaston, 160 Ohio St.3d 46, 2020-Ohio-1061, 153 N.E.3d

44, ¶ 44. As part of that overhaul, Crim.R. 16(K) was adopted, which requires expert




Case No. 20 CO 0002
                                                                                       – 18 –


witnesses to generate a written report that must be disclosed to the opposing party no

later than 21 days prior to trial. State v. Walls, 2018-Ohio-329, 104 N.E.3d 280, ¶ 27 (6th

Dist.). Crim.R. 16(K) reads:


       An expert witness for either side shall prepare a written report summarizing

       the expert witness’s testimony, findings, analysis, conclusions, or opinion,

       and shall include a summary of the expert’s qualifications. The written

       report and summary of qualifications shall be subject to disclosure under

       this rule no later than twenty-one days prior to trial, which period may be

       modified by the court for good cause shown, which does not prejudice any

       other party. Failure to disclose the written report to opposing counsel shall

       preclude the expert’s testimony at trial.


       {¶33} In this case Dr. McPherson did prepare a report in accordance with Crim.R.

16(K) well in advance of trial. However, Appellant contends that testimony elicited at trial

from Dr. McPherson by the state went beyond the conclusions contained within his report.

The Ohio Supreme Court has stated that the purpose of Crim.R. 16(K) is to avoid unfair

surprise by providing notice to the defense so that the expert’s findings and analysis can

be challenged with the support of an adverse expert. Boaston, ¶ 48. Prior to Boaston,

appellate courts had been split on whether the trial court must exclude expert testimony

in all cases of noncompliance with Crim.R. 16(K), some deciding that exclusion is not

always necessary because a trial court has discretion in evidentiary matters. However,

in Boaston, the Ohio Supreme Court concluded the plain language of Crim.R. 16(K) limits

the usual discretion of the trial court and “provides its own specific remedy for a violation




Case No. 20 CO 0002
                                                                                         – 19 –


of the rule.” Boaston, ¶ 54. Crim.R. 16(K) states that “[f]ailure to disclose the written

report to opposing counsel shall preclude the expert’s testimony at trial.” Crim.R. 16(K).

Therefore, as Crim.R. 16(K) removes the trial court’s discretion it requires exclusion of

expert testimony when a written report is not disclosed pursuant to rule. However, the

reviewing court must still consider the matter in conjunction with Crim.R. 52 and a

harmless error analysis is used in determining whether some error in this regard is

reversible. See State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153,

¶ 23.

        {¶34} Crim.R. 52(A) provides: “Any error, defect, irregularity, or variance which

does not affect substantial rights shall be disregarded.” Moreover, pursuant to R.C.

2945.83:


        No motion for a new trial shall be granted or verdict set aside, nor shall any

        judgment of conviction be reversed in any court because of:


        ***


        (C) The admission or rejection of any evidence offered against or for the

        accused unless it affirmatively appears on the record that the accused was

        or may have been prejudiced thereby[.]


        {¶35} In State v. Harris, 142 Ohio St.3d 211, 2015-Ohio-166, 28 N.E.3d 1256, the

Ohio Supreme Court set out the analysis used to determine whether the erroneous

admission of certain evidence so affected a defendant’s substantial rights that a new trial

was required, or whether the admission was harmless pursuant to Crim.R. 52(A). First,




Case No. 20 CO 0002
                                                                                      – 20 –


we must determine whether a defendant was prejudiced, in that the error had an impact

on the verdict. Second, we must decide whether the error was harmless beyond a

reasonable doubt.     Finally, we must determine, after we disregard the evidence in

question, whether the remaining evidence proves the defendant was guilty beyond a

reasonable doubt. Harris, ¶ 37.

       {¶36} It is undisputed here that Dr. McPherson’s written report was disclosed to

defense counsel within the timeframe set forth in Crim.R. 16(K). Dr. McPherson testified

at trial about A.W.’s delayed disclosure of her abuse as well as the fact that it was typical

not to find evidence of physical abuse where the abuse occurred many months earlier.

The following exchange was then held:


       Q: Now, [A.W.’s] father reported she was reviewing -- viewing websites

       dealing with sex or pornography.


       A: Yes.


       Q: Is this a surprising behavior for a child sexual assault victim in your

       experience?


       [defense counsel objected and a sidebar was held.]


       [DEFENSE COUNSEL]: Your Honor, this is a report of Doctor McPherson

       that was disclosed to us. He only has two conclusions in the entire report

       and he’s already testified to those two conclusions.




Case No. 20 CO 0002
                                                                                       – 21 –


      The stuff about delayed disclosure and stuff about normal physical findings

      on the genital exam. That’s it.


      We have not had any opinions disclosed to us about video pornography

      watching. I know that came out a lot during the trial, but this man is called

      as an expert witness. They have to disclose opinions to us at least 30 days

      before trial.


      This is what was disclosed and there’s nothing about it in there.


      [PROSECUTOR]: Concerning sexual abuse. It gives the reasons in here

      from the reports. He is testifying as to how he came to those conclusions

      based on the reviews he was given in there.


      Now, you brought up a few topics with some of these people that I’m delving

      into with him given the fact that he is an expert.


      [DEFENSE COUNSEL]: It doesn’t --


      [PROSECUTOR]:        It’s permissible, * * *


      [DEFENSE COUNSEL]: No, it’s not. I brought up these things. And you

      can bring it up with fact witnesses, but you cannot bring it up with an expert

      witness unless you’ve disclosed those opinions to me in advance.




Case No. 20 CO 0002
                                                                                       – 22 –


      That’s what the rules say. This is what’s disclosed, Your Honor, if you

      wanted to read the whole thing, you find anything about video pornography

      --


      THE COURT: Hold on.


      ***


      THE COURT: All right. Now, I have had an opportunity to review here at

      the sidebar a report dated September 16, 2019.


      The report does not specifically say anything about watching pornography.

      I think that was the nature of [the prosecutor’s] question, whether that would

      be surprising in a child who is suspected to be a victim of sexual abuse.


      So, [prosecutor], state for the record, I guess, what your position is.


      ***


      [PROSECUTOR]: The question is based on his expertise as a sexual -- it’s

      not directed towards [A.W.], it’s towards his experience in sexual abuse

      cases.


      [SECOND PROSECUTOR]:            My point was I think he’s being asked a

      question as an expert in the field of child sexual abuse as in general matters

      much like as many of the other matters that have been explored to this point

      time [sic].




Case No. 20 CO 0002
                                                                                         – 23 –


      And it’s appropriate. It doesn’t go to his ultimate opinion or conclusion. His

      ultimate opinion or conclusion about which he will testify has not even been

      addressed yet.


      But this is just as to general matters within his knowledge as an expert in

      the field of child sexual abuse designed to aid the jury in the understanding

      of child sexual abuse.


      [DEFENSE COUNSEL]: Nevertheless, he’s an expert. He’s not a fact

      witness. He doesn’t know a single fact based own [sic] observation.


      So he’s got to stick to the rules regarding experts. And if he’s going to give

      an opinion whether it’s general or specific, it’s got to be disclosed in advance

      so that I can prepare.


      I would have had my own expert prepare rebuttal for that, but I couldn’t

      because it’s not disclosed. They just can’t sandbag on an issue like this

      and bring their expert in and claim that he’s allowed to say opinions if he

      doesn’t use the girl’s name. He’s giving opinions and they’re not disclosed.


      ***


      THE COURT:        It sounds like the opinion is based upon his general

      knowledge. It’s not based on this specific child to the extent that watching

      pornography and watching pornographic videos has been discussed

      repeatedly throughout this case.




Case No. 20 CO 0002
                                                                                         – 24 –


       I’m going to let him answer the question and you can cross him on it. Thank

       you.


(11/7/19 Tr., pp. 597-600.)

       {¶37} Following this exchange and court ruling, the prosecutor then restated the

question to Dr. McPherson:


       Q. There’s been some talk in here that the -- there was viewing -- dealing

       with some websites dealing with sex and porn. Given your training and

       experience, is that surprising behavior for a child sexual assault victim?


       A. Well, it would depend on the child, specifically the age. If it was 3- or 4-

       year-old or a 5-year-old child, I wouldn’t necessarily expect them to look up

       something about what happened to them in that manner.


       But if you’re talking about someone older, 8, 9, 10, 12, not every case does

       the victim look up on the internet, but it’s not uncommon for children, if they

       don’t understand what’s going on, to seek information out.


(11/7/19 Tr., p. 601.)

       {¶38} Appellant argues that Dr. McPherson’s answer went to a main issue in this

case: whether A.W. may have viewed pornography because she was a victim of sexual

abuse. Appellant claims the testimony had the effect of bolstering A.W.’s credibility with

the jury, by supporting the idea that she was not fabricating her allegation of abuse to

avoid being punished by her father for viewing pornography. The state counters that Dr.

McPherson did not actually answer the question asked by the prosecutor; whether it



Case No. 20 CO 0002
                                                                                      – 25 –


would be surprising that a child victim of sexual abuse would view pornography. Instead,

Dr. McPherson offered a general observation that an older child might seek out

information when they encounter something they do not understand rather than one

aimed specifically at A.W.’s conduct and the allegations of sexual abuse.

       {¶39} Dr. McPherson’s written report submitted in this case did not contain any

conclusions or expert opinion regarding A.W.’s viewing of pornography and any

relationship to her sexual abuse. Appellant argues the report and the doctor’s testimony

must be excluded on this basis. However, this is not an accurate reading of the case law

on the issue. Boaston held that although the trial court typically has discretion regarding

admission of evidence, Crim.R. 16(K) limits that discretion and requires an expert report

be excluded if it is not disclosed to opposing counsel. However, that is not what occurred

in this case. The written report was disclosed in accordance with the rule, but the state

asked the expert a question at trial that went outside of the scope of that report.

       {¶40} While Appellant is incorrect that this line of questioning should result in

exclusion of the expert’s report, we do find the question asked by the state is problematic

for two reasons. As already stated, it goes beyond the scope of Dr. McPherson’s report,

hampering defense counsel’s ability to prepare an adequate defense as to this issue.

Second, depending on Dr. McPherson’s answer, it could be seen as an improper attempt

to bolster A.W.’s credibility. Having a child abuse expert testify that A.W. was watching

pornography because she was abused could potentially improperly influence the jury on

the matter.

       {¶41} However, the record shows Dr. McPherson’s actual answer to the question

was clearly general in nature. He spoke generally about the likelihood of children in




Case No. 20 CO 0002
                                                                                        – 26 –


specific age groups seeking information on the internet. He did not mention A.W. or relate

his opinion to the case at issue.

       {¶42} Applying the analysis established in Harris, the question posed by the state

regarding A.W.’s pornography viewing was improper, as it exceeded the scope of the

expert’s report. However, Dr. McPherson’s response was general in nature and did not

specifically address A.W.’s conduct in this case. Appellant has not demonstrated that he

was prejudiced by the question or that this single question affected the verdict. When we

view the record without including this question by the state and Dr. McPherson’s general

observation in response, the record is replete with evidence presented by the state to

support the verdict. Testimony from multiple witnesses was presented to the jury. Most

importantly, the victim, herself, testified in this matter fairly extensively and addressed the

issue in question both on direct examination and on the defense’s cross-examination.

Hence, while it appears the trial court erred in allowing the state to question Dr.

McPherson about a matter not addressed in his report, this error is harmless beyond a

reasonable doubt. This record reveals the question and generalized answer did not affect

the substantial rights of Appellant. The remaining evidence presented at trial established

Appellant’s guilt beyond a reasonable doubt. Appellant is not entitled to a new trial on

this issue. His second assignment of error is without merit and is overruled.

                             ASSIGNMENT OF ERROR NO. 3


       The trial court committed plain error when it allowed the jury to hear

       investigating detectives state that “children don’t lie,” and conversely,

       indicate that Mr. Fowler was lying, during a recorded interview of Mr. Fowler

       that was played for the jury and made a trial exhibit for the State. Fifth and



Case No. 20 CO 0002
                                                                                      – 27 –


        Fourteenth Amendments, United States Constitution; Article 1, Sections 10

        and 16, Ohio Constitution. (State’s Ex. 1; Tr. Vol. 2, p. 403.)


        {¶43} Appellant challenges the admission of portions of the videotaped interview

between Det. Wycoff, Det. Walker, and Appellant. Appellant initially contends the trial

court erred in allowing the jury to hear Det. Walker’s interview statements regarding

Appellant’s truthfulness. After Appellant was informed of the allegation made by A.W.,

Det. Walker said, “I think something did happen … I mean watching you while we’re

interviewing you and your non-verbal cues, I have some concerns.” (State’s Ex. 1, at

28:22 – 28:30.)     The state argues these statements were admissible, as Det. Walker

was permitted to remark on Appellant’s demeanor.

        {¶44} Defense counsel did not object to these statements or seek to have them

redacted from the interview prior to trial and before the videotaped interview was played

for the jury. Therefore, we review this matter for plain error. Crim.R. 52(B); State v. Hale,

119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 89-90. Pursuant to Crim.R.

52(B), a reviewing court has the discretion to correct plain errors or defects that affect a

defendant’s substantial rights. State v. Barnes, 94 Ohio St.3d 21, 27, 2002-Ohio-68, 759

N.E.2d 1240. However, the defendant has the burden of proof to demonstrate plain error

on the record and must show an error that constitutes an obvious defect in the trial

proceedings. Id. Further, a defendant must demonstrate a reasonable probability that

the error resulted in prejudice, impacting a substantial right which affected the outcome

of the trial. Id.

        {¶45} “A police officer’s opinion that an accused is being untruthful is

inadmissible.” State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E. 2d 31, ¶ 122



Case No. 20 CO 0002
                                                                                     – 28 –


(citations omitted.) “[J]urors are likely to perceive police officers as expert witnesses,

especially when such officers are giving opinions about the present case based upon their

perceived experiences with other cases.” State v. Walker-Curry, 8th Dist. Cuyahoga No.

106228, 2019-Ohio-147, ¶ 14, citing State v. Potter, 8th Dist. Cuyahoga No. 81037, 2003-

Ohio-1338, ¶ 38. This does not automatically result in error, however.

      {¶46} We first note that the statements by both detectives Walker and Wycoff

were made during a police interrogation of a suspect, and were not made during the

detectives’ direct testimony at trial. Police statements made during an interrogation

intended to get the suspect to tell the truth are not coercive in nature. State v. Hopfer,

112 Ohio App.3d 521, 547-548, 679 N.E.2d 321 (2d. 2000). However, Det. Walker’s

statements regarding Appellant’s body language in the face of the allegations could be

seen by the jury as an expression on the part of Det. Walker of his doubt about Appellant’s

credibility. Assuming arguendo that it may have been error to admit certain portions of

this video, we turn to whether this error was prejudicial given the other evidence in the

record. “Nonconstitutional error is harmless if there is substantial other evidence to

support the guilty verdict.” State v. Webb, 70 Ohio St.3d 325, 335, 638 N.E.2d 1023

(1994). In addition to the videotaped police interview, the state presented the testimony

of Beverly, the intake investigator for Children’s Services. Beverly opined that, in her

experience, Appellant’s body language and responses were not consistent with the

vehement denials typically exhibited by an accused. The victim in this case testified, as

did an expert in child abuse cases. Most importantly, Appellant also testified on his own

behalf. He testified on both direct and cross-examination regarding his responses and

demeanor during the police interview when he was informed of A.W.’s allegation.




Case No. 20 CO 0002
                                                                                     – 29 –


Through this testimony, the jury was able to assess the credibility of Appellant and

ultimately determine his veracity for themselves. Considering the other evidence in the

record, even if the inclusion of Det. Walker’s statements about Appellant’s truthfulness

rises to the level of error, this error can only be called harmless under the facts of the

case, as there is no reasonable probability that the comments contributed to Appellant’s

conviction. State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153, ¶ 28.

       {¶47} Appellant also challenges another statement made by Det. Wycoff during

the interview. When Det. Wycoff told Appellant about A.W.’s allegation of abuse, Det.

Wycoff stated, “seven-year-olds don’t …won’t lie about things like that[.]” (State’s Ex. 1,

at 10:35-10:50.) Several minutes later Det. Wycoff states: “My real concern is that a

seven-year-old girl is not going to make something up like that.” (State’s Ex. 1, at 18:23

– 18:28.) The state asserts Det. Wycoff was not attacking Appellant’s credibility but was

providing Appellant the opportunity to “deny the conduct and give an explanation.”

(Appellee’s Brf., p. 12.)

       {¶48} In State v. Boston, 46 Ohio St.3d 108, 545 N.E.2d 1220 (1989), modified on

other grounds by State v. Dever, 64 Ohio St.3d 401, 596 N.E.2d 436 (1992), the Ohio

Supreme Court held,”[a]n expert may not testify as to the expert’s opinion of the veracity

of the statements of a child declarant” because such testimony “acted as a litmus test of

the key issue in the case and infringed upon the role of the fact finder, who is charged

with making determinations of veracity and credibility.” Id, at 128-129, quoting State v.

Eastham, 39 Ohio St.3d 307, 312, 530 N.E.2d 409 (1988) (H. Brown, J. concurring).

However, courts have limited Boston to only expert testimony. Det. Wycoff was not

testifying as an expert. Further, as earlier discussed, the statements at issue were made




Case No. 20 CO 0002
                                                                                     – 30 –


during a police interrogation and not in testimony at trial. Defense counsel challenged

Det. Wycoff on cross-examination regarding the statements at issue, and the detective

admitted that he was wrong to address Appellant in that fashion. The jury certainly had

the opportunity to determine Det. Wycoff’s credibility. However, because Det. Wycoff was

the investigating officer, it is possible the jury perceived statements he made during his

interrogation of Appellant as expert in nature, based on his experience as a police officer.

State v. Walker-Curry, 8th Dist. Cuyahoga No. 106228, 2019-Ohio-147, ¶ 14, citing State

v. Potter, 8th Dist. Cuyahoga No. 81037, 2003-Ohio-1338, ¶ 38.

       {¶49} Again, even assuming it was error to admit this portion of the video where

these statements were made, Appellant has failed to demonstrate that the error affected

any substantial right. Defense counsel cross-examined Det. Wycoff at trial regarding

these statements. Additionally, the jury heard Appellant’s testimony at trial as to the

reasons for his behavior during the interview, stating that he was simply too stunned to

react. Moreover, A.W. testified at trial regarding every aspect of her allegations. A.W.

was questioned extensively on cross-examination as to whether she was telling the truth

or whether she accused Appellant in order to avoid her father’s punishment for watching

pornography. The jury had the opportunity to make an independent determination as to

both the child’s credibility and Appellant’s veracity. Other evidence presented, including

the extensive testimony at trial, enabled the jury to properly make their own determination

regarding both Appellant’s truthfulness and A.W.’s. Coupled with the overwhelming

evidence of guilt as earlier discussed, this record reveals the admission of the

questionable videotaped statements does not rise to the level of plain error.

       {¶50} Appellant’s third assignment of error is without merit and is overruled.




Case No. 20 CO 0002
                                                                                         – 31 –


                              ASSIGNMENT OF ERROR NO. 4


       The cumulative effect of trial-court errors denied Mr. Fowler his right to a

       fair trial, in violation of the Fifth and Fourteenth Amendments to the United

       States Constitution and Article I, Sections 10 and 16 of the Ohio

       Constitution.   (Judgment Entry, Nov. 1, 2019; Tr. Vol. 4, pp. 742-743;

       Defendant’s Ex. C; Tr. Vol. 3, pp. 597-600; State’s Ex. 1; Tr. Vol. 2, p. 403.)


       {¶51} Separate errors that may not individually rise to the level requiring reversal

may, nonetheless, violate a defendant’s right to a fair trial when considered together.

State v. Madrigal, 87 Ohio St.3d 378, 397, 721 N.E.2d 52 (2000). In order to affirm a

conviction where there have been multiple errors, a reviewing court must find that the

cumulative effect of the errors is also harmless beyond a reasonable doubt. State v.

Anderson, 7th Dist. Mahoning No. 03 MA 252, 2006-Ohio-4618, ¶ 80, citing State v.

DeMarco, 31 Ohio St.3d 191, 195, 509 N.E.2d 1256 (1987). If Appellant’s substantial

rights were not affected, or where the record reveals that the errors did not contribute to

the conviction, the judgment of the trial court should be affirmed. Crim.R. 52(A); Evid.R.

103(A); State v. Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227, ¶ 51.

       {¶52} Appellant contends that even if we find his claimed errors are harmless, the

cumulative effect of these errors violated his right to a fair trial. As earlier discussed, the

trial court did not err in excluding Appellant’s expert witness testimony, as her written

report contained multiple conclusions which improperly called into question the veracity

of the child-victim and went well beyond the scope of her purported expertise. Evid.R.

702. While the trial court did err in allowing the state to ask a question of Dr. McPherson




Case No. 20 CO 0002
                                                                                       – 32 –


that exceeded his expert report, Dr. McPherson’s answer amounted to a general

statement of possibility, and was not directed to A.W.’s conduct specifically. Thus, it was

harmless as a matter of law.       Detectives Wycoff and Walker did make statements

appearing to attack Appellant’s veracity during their investigative video that was played

for the jury. No objection was made until after the video was played. Both detectives

explained their investigative technique and did not directly attack Appellant’s credibility in

their testimony.   To the extent the unredacted video questioning may have been

erroneously shown to the jury, this was harmless as a matter of law. Hence, Appellant

has not shown any prejudice and cannot show any error, either cumulative or individual,

requiring reversal of his conviction in this case.

   Appellant’s fourth assignment of error is without merit and is overruled.

                            ASSIGNMENT OF ERROR NO. 5


       The trial court erred when it imposed a mandatory sentence upon Mr.

       Fowler. (Sent. Tr. 34; Judgment Entry, Feb. 3, 2020.)


       {¶53} Appellant contends the trial court’s imposition of a mandatory prison term

was contrary to law. Appellant argues that a resentencing hearing is required. The state

concedes that the mandatory nature of the sentence is contrary to law but maintains that

the error can be corrected via a nunc pro tunc entry.

       {¶54} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2), rather than an abuse of discretion standard. See

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Pursuant

to R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence, or




Case No. 20 CO 0002
                                                                                       – 33 –


may vacate the sentence and remand for resentencing, only if it “clearly and convincingly”

finds either: (1) that the record does not support certain specified findings; or (2) that the

sentence imposed is contrary to law.

       {¶55} R.C. 2907.05(C)(2) establishes that a conviction for gross sexual imposition

pursuant to R.C. 2907.05(A)(4) is a third-degree felony for which “there is a presumption

that a prison term be imposed.” State v. Bevly, 142 Ohio St.3d 41, 2015-Ohio-475, 27

N.E.3d 516, ¶ 8.        The maximum prison term for the offense is 60 months.            R.C.

2929.14(A)(3). R.C. 2907.05(C)(2)(a) purports to elevate the punishment to a mandatory

prison term if there is corroborating evidence of the crime; however, the Ohio Supreme

Court has deemed that provision to be unconstitutional. Bevly, paragraphs one and two

of the syllabus.

       {¶56} At sentencing, defense counsel informed the trial court that the mandatory

sentencing provision did not apply because neither of the subsections of R.C.

2907.05(C)(2) were present, but did not reference the Bevly holding. When imposing

sentence the trial court stated:


       I am not going to grant community control sanction or a 30-day residential

       sanction. The way I read the statute, I do believe it is incumbent upon me

       to impose a mandatory term of incarceration, which I am going to do here

       today.


(1/31/20 Tr., p. 34.)

       {¶57} In Bevly, the Ohio Supreme Court held:




Case No. 20 CO 0002
                                                                                      – 34 –


       1.   Because there is no rational basis for the provision in R.C.

       2907.05(C)(2)(a) that requires a mandatory prison term for a defendant

       convicted of gross sexual imposition when the state has produced evidence

       corroborating the crime, the statute violates the due-process protections of

       the Fifth and Fourteenth Amendments to the United States Constitution.


       2. In cases in which a defendant has pled guilty, imposing a mandatory

       prison term pursuant to R.C. 2907.05(C)(2)(a) when corroborating evidence

       of the charge of gross sexual imposition is produced violates the

       defendant’s right to a jury trial as guaranteed by the Sixth and Fourteenth

       Amendments to the United States Constitution.


Id., paragraphs one and two of the syllabus.

       {¶58} Although the trial court did not specify which statute it was reviewing in

reaching its conclusion, it appears the trial court applied R.C. 2907.05(C)(2)(a), requiring

mandatory prison time if corroborating evidence was presented at trial. However, as

noted above, the Bevly Court held that R.C. 2907.05(C)(2)(a) violates the due process

protections of the Fifth and Fourteenth Amendments to the United States Constitution.

Thus, the presence or absence of corroborating evidence cannot be used to impose a

mandatory sentence and is irrelevant for sentencing purposes. The imposition of a

mandatory prison term in this matter was contrary to law. Appellant’s sentence is vacated

and the matter is remanded to the trial court for the specific purpose of resentencing

pursuant to Bevly.

       {¶59} Appellant’s fifth assignment of error has merit and is sustained.




Case No. 20 CO 0002
                                                                                     – 35 –


                                        Conclusion

       {¶60} The trial court did not abuse its discretion in excluding the testimony of

Appellant’s proposed expert. While Dr. McPherson was erroneously asked a question

regarding matters outside of his report, his answer was general in nature and did not rise

to the level of prejudicial error. In addition, even if the comments of detectives Wycoff

and Walker during their interview with Appellant may have been improperly admitted, this

did not result in prejudice to Appellant and when considered alongside the other

substantial evidence presented by the state, the statements did not result in plain error.

Appellant had the opportunity to confront both detectives and the extensive testimony on

the issue by the detectives, Appellant, and A.W. enabled the jury to independently

determine the credibility of the witnesses and veracity of the allegations at issue.

Appellant’s conviction is affirmed. However, as the trial court improperly characterized

Appellant’s sentence as mandatory, the sentence imposed by the trial court is vacated

and the matter is remanded to the trial court for resentencing consistent with this opinion.


Robb, J., concurs.

D’Apolito, J., concurs.




Case No. 20 CO 0002
                                                                                       – 36 –




       For the reasons stated in the Opinion rendered herein, Appellant’s first, second,

third and fourth assignments of error are overruled and Appellant’s conviction is hereby

affirmed. However, as the trial court improperly characterized Appellant’s sentence as

mandatory, his fifth assignment is sustained. It is the final judgment and order of this

Court that the judgment of the Court of Common Pleas of Columbiana County, Ohio, is

affirmed in part and reversed in part. Appellant’s sentence is vacated and we hereby

remand this matter to the trial court for resentencing according to law and consistent with

this Court’s Opinion. Costs to be taxed against the Appellee.

       A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                  NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 20 CO 0002